Citation Nr: 0332164	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to an increased evaluation for 
nephrolithiasis, currently rated as 30 percent disabling.  

2.  Entitlement to an effective date prior to March 21, 2000, 
for the 30 percent evaluation for nephrolithiasis.  

3.  Entitlement to an increased evaluation for a low back 
disorder, currently rated as 20 percent disabling.  

4.  Entitlement to an effective date prior to April 27, 2001, 
for the 20 percent evaluation for a low back disorder.  

5.  Entitlement to an increased evaluation for dermatitis on 
the trunk and face, currently rated as 10 percent disabling.  

6.  Entitlement to an effective date prior to October 16, 
2000, for the 10 percent evaluation for dermatitis on the 
trunk and face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The evaluation for right nephrolithiasis was increased 
to 10 percent effective August 21, 1997, the evaluation for a 
low back disorder was increased to 10 percent effective 
November 15, 1996 and the noncompensable evaluation for 
dermatitis was continued.  

In a March 2002 Supplemental Statement of the Case the 
evaluation for nephrolithiasis was increased to 30 percent 
effective March 21, 2000, the evaluation for a low back 
disorder was increased to 20 percent effective April 27, 2001 
and the evaluation for dermatitis on the trunk and face was 
increased to 10 percent effective October 16, 2000.  At the 
May 2003 Travel Board hearing the veteran agreed that he 
wished to pursue the issue of staged ratings with regard to 
these service connected disabilities.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), held that 
the VA is to inform the veteran of information or evidence 
necessary to substantiate the claims, as well as which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  

In Huston v. Principi, 17 Vet. App. 195 (July 11, 2003) the 
Court found that a remand was required because the Board 
failed to mention or discuss the notice requirements of 
38 U.S.C. § 5103(a).  (In particular, the Court found that 
the record contained no documents in which VA purported to 
advise the appellant of the information and evidence 
necessary to substantiate his direct-appeal earlier effective 
date (EED) claim-such as evidence pertaining to an informal 
claim to reopen).  In remanding the appeal, the Court stated 
that it is not for the VA or the Court to predict what 
evidentiary development may or may not result from the 
required notice.  "Because the Court recognizes the 
possibility that, once given proper notice, the appellant may 
be able to provide VA with evidence pertinent to an EED 
claim, it would be pure speculation for the Court to conclude 
that the appellant will not obtain such evidence and that 
VA's errors were therefore nonprejudicial."  

The Board acknowledges that although the RO referred to the 
VCAA in the March 2002 and April 2002 letters, it is noted 
that the veteran has not been provided with notice regarding 
what information and evidence is necessary to substantiate 
the claims of entitlement to an effective date prior to March 
21, 2000, for the 30 percent evaluation for nephrolithiasis, 
an effective date prior to April 27, 2001, for the 20 percent 
evaluation for a low back disorder, an effective date prior 
to October 16, 2000, for the 10 percent evaluation for 
dermatitis on the trunk and face.  See Huston v. Principi, 17 
Vet. App. 195 (July 11, 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA is to inform the veteran of 
information or evidence necessary to substantiate the 
claims); 38 U.S.C.A. § 5103(a) (2003).  In light of this 
procedural defect, this case must be remanded for its 
correction.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Appropriate action at the RO level is required to 
provide proper VCAA notice.  

The veteran is service connected for a low back condition.  
However, the medical records in the claims folder provide 
several different low back diagnoses.  At the April 1996 VA 
examination the assessment was mechanical low back pain, the 
February 2000 VA examination diagnostic impression was lumbar 
chronic back strain, in a March 2000 addendum the examiner 
indicated that the spine x-rays showed only minimal 
abnormalities, the April 2001 VA examination assessment was 
lumbar spine with degenerative disc disease and mild 
multilevel degenerative joint disease of the facets.  The 
Board is unable to determine from the terminology "low back 
condition" which of the veteran's diagnoses he is service 
connected for.  

The Board notes that during the pendency of this appeal, the 
criteria for lumbar disabilities were revised.  The veteran's 
service connected low back disorder is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5295 and 5292.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5295-5292 (2003).  
The Schedule for rating disabilities of the spine was revised 
effective September 26, 2003, including the criteria for 
evaluation of intervertebral disc syndrome.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The RO has not had an 
opportunity to adjudicated the veteran's claim pursuant to 
the recently revised criteria for evaluating disabilities of 
the spine effective September 26, 2003.  In the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board deciding the claim under the new criteria before the RO 
has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Accordingly, this case is REMANDED for the following:  

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003).  

3.  The RO is requested to notify the 
veteran of the substantive changes 
effective from September 26, 2003 in 38 
C.F.R. Part 4 § 4.71a pertaining to the 
claim for an increased evaluation for a 
low back disorder.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  

4.  The RO is requested to obtain a 
diagnosis for the veteran's service 
connected low back disorder as the 
veteran may possibly have several low 
back disorders and it is not clear which 
of his low back disorders are service 
connected.  

5.  The RO should then readjudicate the 
veteran's low back disorder claim to 
include consideration of the old and 
amended versions of the Schedule for 
rating disabilities of the spine under 38 
C.F.R. § 4.71a, effective from September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



